Citation Nr: 1231128	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected left knee traumatic arthritis (left knee disorder) prior to November 12, 2003.

2.  Entitlement to a disability rating in excess 10 percent for service-connected left knee disorder from November 12, 2003 to November 18, 2008.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected left knee disorder beginning November 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran had active duty from September 1982 to August 1986.  

This case was remanded by the Board of Veterans' Appeals (Board) in July 2010 to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) to obtain a VA medical opinion and additional private treatment reports.  A VA medical opinion and private treatment records were subsequently added to the claims files.

Consequently, there has been substantial compliance with the July 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

VA medical records dated from July 2007 to May2012 were added electronically to Virtual VA after the February 2012 Supplemental Statement of the Case without a waiver of RO review.  However, these records involve treatment for disabilities other than the left knee.  Consequently, as this evidence is not "pertinent," this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his 
service-connected left knee disability; and he has otherwise been assisted in the development of his claims.

2.  Range of motion of the left knee was reported to be from 0 to 120 degrees on evaluation in October 2001, from 5 to 90 degrees on evaluation in July 2008, from 0 to 90 degrees on evaluation in June 2009, and from 0 to 110 degrees on evaluation in November 2011.  

3.  The Veteran's left knee replacement surgery is not part of his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected left knee disorder prior to November 12, 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  The criteria for an evaluation in excess of 10 percent for service-connected left knee disorder from November 12, 2003 through November 17, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).

3.  The criteria for an evaluation in excess of 30 percent for service-connected left knee disorder beginning November 18, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2001, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  In compliance with the duty to notify, the Veteran was informed in a June 2007 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the December 2001 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA knee examinations were conducted in June 2009 and November 2010.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Analysis of the Claims

The Veteran was originally granted service connection for left knee disorder by rating decision in February 1987 and assigned a noncompensable rating effective August 16, 1986.  A claim for an increased rating was received by VA in January 2001.  A March 2002 rating decision denied an increased rating, and the Veteran timely appealed.  A January 2010 rating decision granted a rating of 10 percent for the left knee disorder, effective November 12, 2003 and a 30 percent rating effective November 18, 2008.  The Veteran continued his appeal.  


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 


A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2011).  For one year after a prosthetic replacement of the knee joint, the knee status post TKA is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent. 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

When examined by VA in December 2001, the Veteran did not have any knee complaints.  There was no history of ongoing pain, weakness, stiffness, swelling, instability, locking, fatigability, or diminished endurance.  His gait was described as normal, and range of motion of the left knee was from 0 to 120 degrees, with a 5 degree valgus deformity.  There was no tenderness, synovitis, or effusion.  There was bilateral subpatellar crepitus without complaint of discomfort with flexion/extension maneuver or with patellar compression.  X-rays showed degenerative changes.  The impression was bilateral symptomatic chondromalacia patella with no history of any significant left knee injury.

According to March 2002 records from Sports Therapy, bilateral lower extremity strength was within functional limits.  Left knee flexion was 100/110 degrees.

VA treatment reports dated from November 2003 to September 2009 reveal that the Veteran complained of pain in the knees and back of 3/10.  Left knee pain was noted in November 2008 to be 4/10.  Also noted in November 2008 was a history of bilateral knee pain due to patellar chondromalacia, with left knee arthroscopy in December 2007 and a total knee replacement in July 2008.

Mercy Ambulatory Surgical Center records for December 2007 reveal that the Veteran underwent arthroscopic chondroplasty of the patellofemoral joint, medial femoral condyle, lateral femoral condyle, and trochlear grove, as well as medial and lateral meniscectomies and arthroscopic extensive synovectomy due to degenerative joint disease of the left knee with chondromalacia and medial and lateral meniscal tears.  The diagnoses were tricompartment chondromalacia, loose joint bodies, medial and lateral meniscal tears, and extensive synovitis.
Bethesda Trihealth Good Samaritan hospital reports for July 2008 reveal a history of left knee pain after a fall at work in June 2007, which was aggravated when a case of beets fell on the left knee.  Examination prior to the surgery revealed left knee crepitus on motion from 5 to 90 degrees.  The Veteran had tenderness, mild effusion, and mild quadriceps atrophy.  Left knee arthritis was diagnosed.  The Veteran underwent left total knee replacement on July 10, 2008 and was noted to tolerate the procedure well.

Treatment reports from Sports Therapy Inc., dated from December 2008 to April 2009, reveal that the Veteran was given physical therapy for his left knee.  It was noted in December 2008 that pain remained from 2-4/10 level of intensity.  It was reported in April 209 that the Veteran had completed the program.  He continued to report symptoms of knee pain at 6/20 level of intensity.  Active range of motion was within normal limits except for flexion limited to 105/135.  

Treatment reports from Tristate Orthopaedic Treatment Center, dated from January 2009 to April 2011, reveal that the Veteran had left knee range of motion of approximately 95 degrees in January 2009.  X-rays of the left knee in February 2010 showed good alignment and good position of the knee replacement.  Range of motion in April 2011 was from 0 to 100 degrees.  Physical therapy was recommended because of some quadriceps atrophy and some discomfort with daily activities.

The Veteran complained on VA evaluation in June 2009 of gradually increasing pain over the years.  He said that he had injured his left knee in 2000 when he fell down some stairs.  He noted constant, sharp left knee pain, 10/10, with weakness, stiffness, swelling, and flare-ups when he twisted his knee.  He used a cane for ambulation.  There was no recurrent dislocation or subluxation.  He had increasing left knee pain when he had to stand or walk for more than 15 minutes.  On physical evaluation, the Veteran walked very slowly with a cane.  He had a limp that favored his left leg.  There was marked weakness of the left knee flexion and extension of 3/5; range of motion was from 0 to 90 degrees.  

Range of motion and weakness were unchanged after repetitive motion against resistance.  There was no ligament laxity, and no incapacitating episodes since the left knee replacement.  X-rays showed a stable left total knee prosthesis and a small effusion of the left knee joint.  The impressions were degenerative arthritis of the knees and total left knee replacement in 2008.  The examiner concluded that it was less likely as not that the left knee injury in service caused the subsequent development of left knee arthritis leading to knee replacement.  Left knee arthritis was most likely due to age, obesity, and injury that occurred in 2000.

After review of the claims files in January 2010, the VA examiner who evaluated the Veteran in June 2009 amended his earlier opinion and concluded that the injuries in service, which were confirmed by X-rays, caused the Veteran's bilateral knee arthritis that progressed and eventually led to left knee replacement.  Because of his bilateral knee arthritis, the Veteran was unable to engage in employment requiring prolonged standing, walking, or lifting; but he could perform sedentary employment.

According to a November 2011 VA evaluation, the Veteran last worked in 2007 as a truck driver; he stopped working due to his left knee injury.  He complained of constant left knee pain, 5/10.  He denied any weakness, deformity, locking, lack of endurance, effusion, dislocation, or subluxation.  He complained of pain and stiffness and of daily flare-ups of increased pain of 8/10.  He used a cane to walk.  His knee disability did not interfere with his ability to perform daily activities, but he could not bend or lift as much as he used to.  Physical examination did not reveal any ankylosis or abnormal weight bearing.  Range of motion was from 0 degrees of extension to 110 degrees of flexion, with pain at 110 degrees.  There was no varus or valgus motion in the neutral position or in 30 degrees of flexion.  Lachman, drawer, and McMurray testing was negative.  

According to a January 2012 evaluation and opinion from a VA neurologist based on a review of all relevant evidence, which included a review of the recently received private hospital records for December 2007 and July 2008, the Veteran's left knee had healed from service injury and required no care until after his June 2007 work-related injury.  The neurologist noted that the Veteran indicated in the medical history he provided in July 2008 that his left knee pain was caused by a fall on the job in June 2007 and was exacerbated when the case of beets fell on the knee.  The Veteran did not give a history of any left knee injury in service.  Consequently, it was concluded by the neurologist that it was less likely than not that the Veteran's status post left knee replacement was caused by or the result of service injury.

To warrant a compensable schedular rating for knee disability prior to November 12, 2003, based on limitation of motion due to arthritis, there would need to be evidence of limitation of flexion to at least 45 degrees or limitation of extension to 10 degrees or more.  However, motion was from 0 to 120 degrees in December 2001 without pain or tenderness and to 100 degrees in March 2002.  

To warrant a schedular rating in excess of 10 percent for knee disability prior to November 18, 2008, based on limitation of motion due to arthritis, there would need to be evidence of limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  However, motion of the left knee was from 5 to 90 degrees in July 2008, which is the only notation of left knee range of motion between November 2003 and November 2008.  Consequently, a higher rating is not warranted for the left knee prior to November 2008 under the rating criteria for limitation of motion.  

The 30 percent rating for left knee disability assigned beginning November 18, 2008, based on limitation of motion due to arthritis, is the maximum schedular rating for limitation of flexion under the rating schedule.  To warrant a rating in excess of 30 percent for limitation of extension of the knee under Diagnostic Code 5261, there would need to be evidence of limitation of extension to 30 degrees or more.  However, extension of the left knee has been to 5 degrees or 0 degrees on the evaluations noted above.  Consequently, a higher rating is not warranted for the left knee during the appeal periods in question under the rating criteria for limitation of motion.  

Higher ratings are also not warranted under Diagnostic Codes 5003 and 5010 for arthritis of the knee because there is no evidence prior to left knee replacement in July 2008 of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Although there was some loss of knee motion when examined in December 2001, the Veteran's gait was described as normal, and there was no tenderness or complaints of discomfort with flexion/extension maneuver or with patellar compression.  Lower extremity strength was reported to be within functional limits on private evaluation in March 2002.

Although the Veteran had a left knee replacement in 2008, this disorder is not part of his service-connected left knee disorder.  He was service connected for arthritis of the left knee by rating decision in February 1987, which did not include a knee replacement.  While it was noted by a VA examiner in January 2010 that the knee injuries in service caused knee arthritis that progressed and eventually led to left knee replacement, this opinion is prior to VA's obtaining medical records contemporaneous with the left knee replacement, which were added to the claims files in 2011 as a result of the July 2010 Board remand.  According to the January 2012 VA opinion, which is based on a review of these records, the left knee replacement is not associated with the Veteran's service-connected left knee arthritis because the Veteran reported during hospitalization in July 2008 that his left knee pain began after a fall at work in June 2007, which was subsequently aggravated when a case of beets fell on the knee.

Because there is also no medical evidence of ankylosis or impairment of the tibia and fibula, a higher evaluation is not warranted during the appeal period for knee disability under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, the Veteran has been assigned staged ratings for arthritis of the left knee.  The Veteran has not complained of instability, and it was noted on evaluation in June 2009 that there was no knee laxity.  Consequently, the Board finds that a separate evaluation is not warranted for instability of the left knee under Diagnostic Code 5257.  

As limitation of flexion of the left knee has not been severe enough on any of the above-noted evaluations to warrant a compensable evaluation, a higher rating is also not warranted for either knee disorder based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation for limitation of flexion or extension of the left leg.  There is no evidence prior to knee surgery in July 2008 of functional impairment due to such factors as weakened movement, excess fatigability, or incoordination.  Moreover, the Veteran was assigned a 30 percent rating for his left knee in November 2008 despite range of motion of the knee that translates to a noncompensable rating.  Consequently, any functional impairment shown after November 2008 is included in the Veteran's current rating.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his knee symptoms, which have included pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered, however, the assigned ratings for loss of left knee motion are primarily based on the objective measurement of knee motion, as discussed above.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the other rating codes for the knee, such as ankylosis.   

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the 
service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings during the appeal periods in question do not indicate that the Veteran's left knee disorder causes "marked" interference with employment.  As noted above, range of motion was from at least 5 to 90 degrees in the left knee.  Even repetitive motion did not prevent flexion to more than 80 degrees.  There is also no evidence of frequent periods of hospitalization due to service-connected left knee disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the left knee during the periods in question pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

A compensable evaluation for service-connected left knee disorder prior to November 12, 2003 is denied.  

An evaluation in excess of 10 percent for service-connected left knee disorder from November 12, 2003 through November 17, 2008 is denied.  

An evaluation in excess of 30 percent for service-connected left knee disorder beginning November 18, 2008 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


